DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/30/2021 has been entered. Claims 1, 14, 25, 33, and 43 have been amended. Claims 1-43 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-15, 17, 19-20, 23-27, 30-32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of  WANG YAN
CN207809223U) in view of Bartsch Christian (EP 1029740 A2) in view of O'Brien et al. (US 20180205682 A1, hereinafter “O'Brien”) and further in view of HACI et al. (US 20210174624 A1,  hereinafter “HACI”).
Regarding claims 1, 14 and 43, ENDO discloses a frunk delivery system for a vehicle (see paragraph [0055] “Note that the trunk delivery service includes a trunk delivery service for delivering an item ordered (purchased) on an EC site, which will be described later, and a trunk delivery service for delivering a package other than items ordered on an EC site”), the frunk delivery system comprising: a vehicle trunk lid covering the vehicle trunk, the vehicle trunk to deliver or retrieve a delivery parcel (see paragraph [0055] “The latter trunk delivery service includes, for example, a delivery service in which a regular user of the vehicle 10A can designate the vehicle 10A parked in his/her home, a workplace, or the like as the delivery destination in the case of the regular user desiring delivery of a package addressed to himself/herself from a travel destination or a business trip destination to his/her home, the workplace, or the like”).
ENDO does not explicitly teach a bar code on the vehicle, wherein the bar code is to be captured by a mobile device of a first user to remotely operate the vehicle trunk lid for the vehicle trunk to deliver or retrieve a delivery parcel. 
However, WANG teaches a bar code on the vehicle, wherein the bar code is to be captured by a mobile device of a first user to remotely operate the vehicle trunk lid for the vehicle trunk to deliver or retrieve a delivery parcel (see paragraphs [0015] and [0044] “When the courier recognizes the two-dimensional code on the hive courier box 442 by using the identification terminal, the courier will send a confirmation message to the user terminal bound to the hive courier”) and the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO to include the bar code is to be captured by a mobile device of 
 ENDO and WANG do not explicitly a vehicle trunk at a front portion of the vehicle. However, Christian teaches a vehicle trunk at a front portion of the vehicle (trunk 3, see page 5, lines 17-19 “The single figure schematically shows a side view of a passenger side of a motor vehicle 1 as a two‐seater small motor vehicle which has a rear engine 2 and a trunk 3 on the front”). 
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO and WANG to include a vehicle trunk at a front portion of the vehicle, as taught by Christian in order to provide the fetching process of purchase goods is performed efficiently.
Applicant has amended the independent claims to recite the limitation “wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle”. However, O'Brien teaches wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle (see paragraphs [0040] and [0041] “… sensors 28 determine if the smart locker 26 is clear for closing its payload door, for example, to ensure that the door is not accidentally closed on a person or object, or to confirm the receipt and presence of the package 13, thereby informing the system of the completion of the delivery of the package 13”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG and Christian to include the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle, as taught by O'Brien in order to reduce or accelerate movement of the unmanned vehicle and new delivery time is achieved due to the unexpected event.
The combination does not explicitly teach “wherein the bar code corresponds to an encrypted bar code value, wherein upon capturing the bar code by the mobile device, the mobile device sends an identifier associated with the mobile device and the corresponding encrypted bar code value as an authorization request to a server based on the captured bar code.” However, HACI teaches or at least suggests wherein the bar code corresponds to an encrypted bar code value, wherein upon capturing the bar code by the mobile device, the mobile device sends an identifier associated with the mobile device and the corresponding encrypted bar code value as an authorization request to a server based on the captured bar code (the checkpoint monitors may store both an assignment status data and an activity status data of the user after analyzing the access code signal transmitted to the checkpoint monitor. The stored data may be transmitted to the system server once the communication is reestablished; HACI at ¶ [0088]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG and Christian to include the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle, as taught by HACI in order to provide the data tables are very frequently updated to reflect changes at the system server as accurately as possible and to advantageously enhance the service.

Regarding claim 2, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein remotely operating the vehicle trunk lid includes unlocking the vehicle trunk lid so the trunk lid can be opened to expose a trunk space for the delivery or retrieval of the delivery parcel (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include remotely operating the vehicle trunk lid, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 4, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar (see paragraphs [0015] and [0044] “When the courier recognizes the two-dimensional code on the hive courier box 442 by using the identification terminal, the courier will send a confirmation message to the user terminal bound to the hive courier”) and the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar code, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 6, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches a display module at the front portion of the vehicle to display a message to a second user (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include a display module at the front portion of the vehicle to display a message to a second user, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 7, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the display module displays a message when a delivery parcel is held within a space of the vehicle trunk to remind the second user to pick up the delivery parcel (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the display module displays a message when a delivery parcel is held within a space of the vehicle trunk, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 8, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the display module displays no message if no parcel is held within a space of the vehicle trunk (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the display module displays no message if no parcel is held within a space of the vehicle trunk, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 9, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the user remotely operating the vehicle trunk lid includes a third party delivery operator (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”)
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the user remotely operating the vehicle trunk lid includes a third party delivery operator, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 10, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the bar code includes a printed image permanently fixed to the vehicle [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the bar code includes a printed image permanently fixed to the vehicle, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 11, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the bar code includes a digital image displayed on a display module at the front portion of the vehicle (see paragraphs [0015] and [0044] “When the courier recognizes the two-dimensional code on the hive courier remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the bar code includes a digital image displayed on a display module at the front portion of the vehicle, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 12, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches a timer module to trigger after a predetermined period of time to automatically close the vehicle trunk lid to lock the vehicle trunk lid (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include a timer module to trigger after a predetermined period of time to automatically close the vehicle trunk lid to lock the latch of the trunk lid, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 13, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the vehicle trunk lid is to automatically close to lock the trunk vehicle lid once the vehicle detects a parcel is placed in the trunk (see paragraphs [0015] and [0044] “When the courier recognizes the two-dimensional code on remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the vehicle trunk lid is to automatically close to lock the trunk vehicle lid once the vehicle detects a parcel is placed in the trunk, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 15, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein remotely operating the vehicle trunk lid includes unlocking the vehicle trunk lid so the trunk lid can be opened to expose a trunk space for the delivery or retrieval of the delivery parcel (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include remotely operating the vehicle trunk lid includes unlocking a latch of the vehicle trunk lid so the lid can be opened to expose a trunk space for the delivery, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 17, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar code code on the hive courier box 442 by using the identification terminal, the courier will send a confirmation message to the user terminal bound to the hive courier”) and the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar code, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 19, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches a display module at the front portion of the vehicle to display a message to a second user (see paragraph [0044] “When the courier recognizes the two-dimensional code on the hive courier box 442 by using the identification terminal, the courier will send a confirmation message to the user terminal bound to the hive courier”) and the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include a display module at the front portion of the vehicle to display a message to a second user, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 20, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the display module displays a message when a delivery parcel is held within a space of the vehicle trunk to remind the second user to pick up the delivery parcel (see paragraph [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the display module displays a message when a delivery parcel is held within a space of the vehicle trunk to remind the second user to pick up the delivery parcel, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 23, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches a timer module to trigger after a predetermined period of time to automatically close the vehicle trunk lid to lock the vehicle trunk lid (see paragraphs [0015] and [0044] “the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include a timer module to trigger after a predetermined period of time to automatically close the vehicle trunk lid to lock the latch of the trunk lid, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Regarding claim 24, ENDO, WANG, Christian and O'Brien as modified by HACI disclose the claimed invention substantially as explained above. Further, WANG teaches wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle trunk detects a parcel is placed in the trunk (see paragraphs [0015] and [0044] “When the courier recognizes the two-dimensional code on the hive courier box 442 by using the identification terminal, the courier will send a confirmation message to the user terminal bound to the hive courier”) and the user remotely authorizes the hive courier box 442 after receiving the confirmation message through the user terminal. Therefore, the courier can open the hive courier box 442, and receive the courier item 443 sent by the user”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O'Brien and HACI to include the vehicle trunk lid is to automatically close to lock the latch of the trunk lid once a parcel is placed in the trunk, as taught by WANG in order to facilitate the user to send the express or receive the express delivery to enhance the user experience.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO”) in view of Etonye (US 20190031146 A1) in view of O’BRIEN (US 20180205682 A1, hereinafter “O'Brien”) and further in view of HACI et al. (US 20210174624 A1, hereinafter “HACI”).
Regarding claim 25, ENDO discloses a method to operate a frunk delivery system (see paragraph [0055] “Note that the trunk delivery service includes a trunk delivery service for delivering an item ordered (purchased) on an EC site, which will be described later, and a trunk delivery service for delivering a package other than items ordered on an EC site”) of a vehicle (vehicles 10) by a mobile device (mobile terminals 20), the method comprising: capturing, by the mobile device, an image of a bar code associated with a trunk lid of the vehicle parcel (see paragraph [0150] “the key sharing requester 239 obtains predetermined identification information (e.g., a QR code (registered trademark) of a user of another mobile terminal 20 registered in the center server 30 as the user who has the key application installed in the terminal) from the other mobile terminal 20, through the communication processor 231 and the like”); and if it is determined by the server the mobile device has a permission to operate the trunk lid, causing remote operation the trunk lid to be performed, for a vehicle trunk to deliver or retrieve a delivery parcel (see paragraph [0055]) “a pickup service in which a regular user of the vehicle 10A can have a package in the trunk of the vehicle 10A picked up by a delivery company in a situation where the regular user is absent yet desires to transmit the package”).
ENDO does not explicitly teach transmitting bar code data associated with the captured image to a server. However, Etonye (Fig. 2) teaches transmitting bar code data associated with the captured image to a server (see paragraph [0053] “locate the vehicle with a global positioning system, communicate location of the vehicle to a user mobile device set verify the vehicle, verify a first product, verify a second product, scan a second command barcode, scan a first command barcode, unlock the vehicle trunk and communicate unlocking the vehicle trunk to the user mobile device”); and if it is determined by the server the mobile device has a permission to operate the trunk lid (see paragraph [0053] “this also includes communicating the video feed from the first image capture device to the video feed web server or communicating the video feed web server to the user mobile device set for five seconds before and five seconds after unlocking the vehicle trunk”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO to include transmitting bar code data associated with the captured image to a server, as taught by Etonye in order to provide the graphical user interface of the monitoring device provides preset options to notify the user.
Applicant has amended the independent claims to recite the limitation “wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle”. However, O'Brien teaches wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle (see paragraphs [0040] and [0041] “… sensors 28 determine if the smart locker 26 is clear for closing its payload door, for example, to ensure that the door is not accidentally closed on a person or object, or to confirm the receipt and presence of the package 13, thereby informing the system of the completion of the delivery of the package 13”). It would have been obvious to one ordinary skill in 
The combination does not explicitly teach “ wherein the bar code data corresponds to an encrypted bar code value, wherein transmitting the bar code data further comprise transmitting the encrypted bar code value as an authorization request to the server based on the captured image.” However, HACI teaches or at least suggests  wherein the bar code data corresponds to an encrypted bar code value, wherein transmitting the bar code data further comprise transmitting the encrypted bar code value as an authorization request to the server based on the captured image (the checkpoint monitors may store both an assignment status data and an activity status data of the user after analyzing the access code signal transmitted to the checkpoint monitor. The stored data may be transmitted to the system server once the communication is reestablished; HACI at ¶ [0088]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, Etonye and O’BRIEN to include wherein the bar code data corresponds to an encrypted bar code value, wherein transmitting the bar code data further comprise transmitting the encrypted bar code value as an authorization request to the server based on the captured image, as taught by HACI in order to provide the data tables are very frequently updated to reflect changes at the system server as accurately as possible and to advantageously enhance the service.

Regarding claim 26, ENDO, Etonye, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, Etonye teaches receiving an acknowledgement from the server acknowledging whether the mobile device has permission to operate the trunk lid (see paragraph [0053] “this also includes communicating the video feed from the first image capture server or communicating the video feed web server to the user mobile device set for five seconds before and five seconds after unlocking the vehicle trunk”).
 It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, Etonye, O’BRIEN and HACI to include receiving an acknowledgement from the server, as taught by Etonye in order to provide the graphical user interface of the monitoring device provide preset options to notify the user.

Regarding claim 27, ENDO, Etonye as modified by O’BRIEN disclose the claimed invention substantially as explained above. Further, Etonye teaches decoding the image of the bar code to generate a bar code value, and wherein transmitting the bar code data includes transmitting the bar code value associated with the captured image to the server (see paragraph [0053] “locate the vehicle with a global positioning system, communicate location of the vehicle to a user mobile device set verify the vehicle, verify a first product, verify a second product, scan a second command barcode, scan a first command barcode, unlock the vehicle trunk and communicate unlocking the vehicle trunk to the user mobile device”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, Etonye, O’BRIEN and HACI to include decoding the image of the bar code to generate a bar code value, as taught by Etonye in order to provide the graphical user interface of the monitoring device provides preset options to notify the user.

Regarding claim 30, ENDO, Etonye as modified by O’BRIEN disclose the claimed invention substantially as explained above. Further, Etonye teaches wherein the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar code (see paragraph [0053] “locate the vehicle with a global positioning system, communicate location of the vehicle to a user mobile device set verify the vehicle, verify a first product, verify a second product, scan a second command barcode, scan a first command barcode, unlock the vehicle trunk and communicate unlocking the vehicle trunk to the user mobile device”). It would have been obvious to one ordinary skill in the art, before the  HACI to include the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar code, as taught by Etonye in order to provide the graphical user interface of the monitoring device provides preset options to notify the user.

Regarding claim 31, ENDO, Etonye and O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches wherein the mobile device is operated by a third party delivery operator and an owner of the vehicle is a customer, or a fleet operator, or the third party delivery operator (see paragraph [0055]) “a pickup service in which a regular user of the vehicle 10A can have a package in the trunk of the vehicle 10A picked up by a delivery company in a situation where the regular user is absent yet desires to transmit the package”).

Regarding claim 32, ENDO, Etonye as modified by Etonye O’BRIEN disclose the claimed invention substantially as explained above. Further, ENDO teaches wherein the vehicle is an autonomous driving vehicle (see paragraph [0006] “vehicle or the like”).

Claims 33-35, 37-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of STARK et al. (US 20170017920 A1, hereinafter “STARK”) and further in view of O’BRIEN (US 20180205682 A1, hereinafter “O'Brien” ).
Regarding claim 33, ENDO discloses a method to operate a trunk delivery system of a vehicle (see paragraph [0055] “Note that the trunk delivery service includes a trunk delivery service for delivering an item ordered (purchased) on an EC site, which will be described later, and a trunk delivery service for delivering a package other than items ordered on an EC site”), the method comprising: receiving bar code data associated with a captured image of a bar code near a front or a back portion of the vehicle; validating the bar code data is for a vehicle trunk of the vehicle (see ; determining the mobile device has a permission to operate a trunk lid for the vehicle trunk; and remotely operating the trunk lid to deliver or to retrieve a delivery parcel if it is determined the mobile device has permission (see paragraph [0055]) “a pickup service in which a regular user of the vehicle 10A can have a package in the trunk of the vehicle 10A picked up by a delivery company in a situation where the regular user is absent yet desires to transmit the package”).
ENDO does not explicitly teach receiving a mobile device ID from a mobile device capturing the image. However, STARK teaches receiving a mobile device ID from a mobile device capturing the image (see paragraph [0026] “The authentication element used can be an optical encoding of the authentication information placed on the shipment, wherein the authentication information is optically detected by the reader. The reader can be, in particular, a camera of the motor vehicle, such as a backup camera. Such a placement is possible in particular as a barcode or two-dimensional code, such as a QR Code.RTM. An optical encoding on the shipment makes possible”).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO to include receiving a mobile device ID from a mobile device capturing the image, as taught by STARK in order to improve method to deliver shipments to a customer with high safety and high level of comfort.
Applicant has amended the independent claims to recite the limitation “wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle”. However, O'Brien teaches wherein the vehicle trunk lid is to automatically close to lock the vehicle trunk lid once the vehicle detects that a parcel is removed from the trunk or no user is in a predetermined proximity of the vehicle (see paragraphs [0040] and [0041] “… sensors 28 determine if the smart locker 
The combination does not explicitly teach “wherein the bar code data corresponds to an encrypted bar code value, wherein receiving the bar code data includes receiving the encrypted bar code value that is transmitting by a mobile device.” However, HACI teaches or at least suggests wherein the bar code data corresponds to an encrypted bar code value, wherein receiving the bar code data includes receiving the encrypted bar code value that is transmitting by a mobile device (the checkpoint monitors may store both an assignment status data and an activity status data of the user after analyzing the access code signal transmitted to the checkpoint monitor. The stored data may be transmitted to the system server once the communication is reestablished; HACI at ¶ [0088]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, STARK, O’BRIEN to include the bar code data corresponds to an encrypted bar code value, wherein receiving the bar code data includes receiving the encrypted bar code value that is transmitting by a mobile device, as taught by HACI in order to provide the data tables are very frequently updated to reflect changes at the system server as accurately as possible and to advantageously enhance the service.

Regarding claim 34, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches where remotely operating the trunk lid comprises: transmitting a signal to the vehicle to unlock a latch of the trunk lid to open the trunk lid to expose a trunk space for delivery or to retrieval of the delivery parcel; or transmitting a signal to the mobile device to direct the mobile device to unlock the latch of the trunk lid to open the trunk lid (see paragraph [0055] “Note that the trunk delivery service includes a trunk delivery service for delivering an item ordered (purchased) on an EC site, which will be described later, and a trunk delivery service for delivering a package other than items ordered on an EC site”).

Regarding claim 35, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches if the bar code data is the captured image, decoding the image to generate a bar code value for validation (see paragraph [0150] “the key sharing requester 239 obtains predetermined identification information (e.g., a QR code (registered trademark) of a user of another mobile terminal 20 registered in the center server 30 as the user who has the key application installed in the terminal) from the other mobile terminal 20, through the communication processor 231 and the like”).

Regarding claim 37, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches wherein validating the bar code data comprises determining the bar code data is one of a plurality of entries of a mapping table of a server, wherein each of the plurality of entries correspond to one of a plurality of vehicle trunks (see paragraph [0026] “the autonomous vehicle 10 is ready to open the compartment and waits for the input of an access code by the delivery person 30”).

Regarding claim 38, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches wherein determining the mobile device has the permission to operate the trunk lid comprises determining the mobile device ID is associated with one of the plurality of entries of the mapping table of the server (see paragraph [0150] “the key sharing requester 239 obtains predetermined identification information (e.g., a QR code 

Regarding claim 40, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches wherein the bar code includes a QR bar code and the mobile device includes a camera sensor to capture the QR bar code ((see paragraph [0150] “the key sharing requester 239 obtains predetermined identification information (e.g., a QR code (registered trademark) of a user of another mobile terminal 20 registered in the center server 30 as the user who has the key application installed in the terminal) from the other mobile terminal 20, through the communication processor 231 and the like”).

Regarding claim 41, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO teaches wherein the mobile device is operated by a delivery operator and an owner of the vehicle is a customer, or a fleet operator, or the delivery operator (see paragraph [0055]) “a pickup service in which a regular user of the vehicle 10A can have a package in the trunk of the vehicle 10A picked up by a delivery company in a situation where the regular user is absent yet desires to transmit the package”).

Regarding claim 42, ENDO, STARK, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above. Further, ENDO (Figs. 1-4) teaches wherein the vehicle is an autonomous driving vehicle (see paragraph [0006] “vehicle or the like”).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of  WANG YAN (CN207809223U) in view of Bartsch  as applied to claims 1 and 14 above, and further in view of Sakane et al. (US 2008/0258504 A1, hereinafter “Sakane”).
Regarding claims 3 and 16, ENDO, WANG, Christian and O’BRIEN, Christian as modified by HACI disclose the claimed invention substantially as explained above, the combination does not explicitly teach wherein a portion of the vehicle trunk lid is semitransparent or transparent for a second user to see through the vehicle trunk lid to determine if a parcel is held within a space of the vehicle trunk. However, Sakane teaches wherein a portion of the vehicle trunk lid is semitransparent (see paragraph [0043] “The visual window 8 is formed through an outer panel and an inner panel of the trunk lid 7, where a transparent resin panel 9 is attached to the relevant opening of the outer panel. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O’BRIEN and Christian to include a portion of the vehicle trunk lid is semitransparent, as taught by Sakane in order to provide the design of the structure effectively enlarges capacity of the trunk compartment without narrowing a rear visual field observed from an interior of the vehicle.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of  WANG YAN (CN207809223U) in view of Bartsch Christian (EP 1029740 A2) in view of O'Brien et al. (US 20180205682 A1, hereinafter “O'Brien” ) in view of HACI et al. (US 20210174624 A1,  hereinafter “HACI”) as applied to claims 1 and 14 above, and further in view of Salter et al. (US 20170072848 A1, hereinafter “Salter”).
Regarding claims 5 and 18, ENDO, WANG, Christian, as modified by O’BRIEN disclose the claimed invention substantially as explained above, the combination does not explicitly teach a lighting module near the front portion of the vehicle, wherein the lighting module is to display a first signal in response to unlocking the vehicle trunk lid and the lighting module is to display a second signal in response to locking the vehicle trunk lid. However, Salter teaches a lighting module near the front portion of the vehicle, wherein the lighting module is to display a first signal in response to unlocking the vehicle trunk lid and the lighting module is to display a second signal in response to locking the vehicle trunk lid (see paragraph [0051] “The illuminated latch system 24 may include a light source 30 disposed on a front portion 32 of the vehicle 22 and a photoluminescent structure 10”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian and O’BRIEN to include a lighting module near the front portion of the vehicle, as taught by Sakane in order to provide a unique and attractive viewing experience.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of  WANG YAN (CN207809223U) in view of Bartsch Christian (EP 1029740 A2) in view of O'Brien et al. (US 20180205682 A1, hereinafter “O'Brien” ) in view of HACI et al. (US 20210174624 A1,  hereinafter “HACI”) as applied to claims 1 and 14 above, and further in view of Aykol et al. (US 20200269722 A1, hereinafter “Aykol”).
Regarding claim 21, ENDO, WANG, Christian, as modified by O’BRIEN disclose the claimed invention substantially as explained above, the combination does not explicitly teach wherein the vehicle is an electric vehicle. However, Aykol teaches wherein the vehicle is an electric vehicle (see paragraph [0020] “the fleet of vehicles 120 includes one or more vehicles 122, each of which has at least one battery pack therein. For example, each vehicle 122 in the fleet of vehicles 120 may be an electric vehicle, a gas-electric hybrid vehicle, or the like”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O’BRIEN, HACI to include the vehicle is an electric vehicle, as taught by Aykol in order to improve charging and discharging over the life of the pack.  

Regarding claim 22, ENDO, WANG, Christian, as modified by O’BRIEN disclose the claimed invention substantially as explained above, the combination does not explicitly teach wherein the vehicle is one of a fleet of vehicles. However, Aykol teaches the vehicle is one of a fleet of vehicles (see paragraph [0020] “the fleet of vehicles 120 includes one or more vehicles 122, each of which has at least one battery pack therein. For example, each vehicle 122 in the fleet of vehicles 120 may be an electric vehicle, a gas-electric hybrid vehicle, or the like”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, WANG, Christian, O’BRIEN, HACI to include the vehicle is one of a fleet of vehicles, as taught by Aykol in order to improve charging and discharging over the life of the pack.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO”) in view of Etonye (US 20190031146 A1) in view of O’BRIEN (US 20180205682 A1, hereinafter “O'Brien”) in view of HACI et al. (US 20210174624 A1, hereinafter “HACI”) as applied to claim 25 above, and further in view of ILINCIC et al. (US 20200302436 A1).
Regarding claim 28, ENDO, Etonye, O’BRIEN as modified by HACI disclose the claimed invention substantially as explained above, the combination does not explicitly teach encrypting the bar code value using a cryptographic hashing algorithm and wherein transmitting bar code data comprises transmitting the encrypted bar code value to the server. However, ILINCIC teaches encrypting the bar code value using a cryptographic hashing algorithm and wherein transmitting bar code data comprises transmitting the encrypted bar code value to the server (see paragraph [0023] “The cryptographic algorithm may include encryption algorithms, hash-based message authentication code (HMAC) algorithms, cipher-based message authentication code (CMAC) algorithms, and the like”). ”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, Etonye, O’BRIEN and HACI to include decoding the image .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO”) in view of Etonye (US 20190031146 A1) in view of O’BRIEN (US 20180205682 A1, hereinafter “O'Brien”) in view of HACI et al. (US 20210174624 A1, hereinafter “HACI”) as applied to claim 25 above, and further in view of Sakane et al. (US 2008/0258504 A1, hereinafter “Sakane”).
Regarding claim 29, ENDO, Etonye, as modified by O’BRIEN disclose the claimed invention substantially as explained above, the combination does not explicitly teach wherein a portion of the trunk lid is semitransparent or transparent for a user to see through the trunk lid to determine if a parcel is held within a space of the vehicle trunk. However, Sakane teaches wherein a portion of the vehicle trunk lid is semitransparent (see paragraph [0043] “The visual window 8 is formed through an outer panel and an inner panel of the trunk lid 7, where a transparent resin panel 9 is attached to the relevant opening of the outer panel. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, Etonye, O’BRIEN and HACI disclose to include a portion of the vehicle trunk lid is semitransparent, as taught by Sakane in order to provide the design of the structure effectively enlarges capacity of the trunk compartment without narrowing a rear visual field observed from an interior of the vehicle.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of STARK et al. (US 20170017920 A1, hereinafter “STARK”) in view of O’BRIEN (US 20180205682 A1, hereinafter “O'Brien” ) as applied to claim 33 above, and further in view of ILINCIC et al. (US 20200302436 A1).
Regarding claim 36, ENDO, STARK, as modified by O’BRIEN disclose the claimed invention substantially as explained above, but the combination does not explicitly teach if the bar code data is an encrypted bar code value, decrypting the encrypted bar code value using a cryptographic hashing algorithm to generate a bar code value for validation. However, ILINCIC teaches if the bar code data is an encrypted bar code value, decrypting the encrypted bar code value using a cryptographic hashing algorithm to generate a bar code value for validation (see paragraph [0023] “The cryptographic algorithm may include encryption algorithms, hash-based message authentication code (HMAC) algorithms, cipher-based message authentication code (CMAC) algorithms, and the like”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, STARK and O’BRIEN to include the bar code data is an encrypted bar code value, as taught by Etonye in order to provide the graphical user interface of the monitoring device provides preset options to notify the user.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US 20190197471 A1, hereinafter “ENDO” ) in view of STARK et al. (US 20170017920 A1, hereinafter “STARK”) in view of O’BRIEN (US 20180205682 A1, hereinafter “O'Brien” ) as applied to claim 33 above, in view of Sakane et al. (US 2008/0258504 A1, hereinafter “Sakane”).
Regarding claims 39, ENDO, STARK, as modified by O’BRIEN disclose the claimed invention substantially as explained above, but the combination does not explicitly teach wherein a portion of the vehicle trunk lid is semitransparent or transparent for a second user to see through the trunk lid to determine if a parcel is held within a space of the vehicle trunk. However, Sakane teaches wherein a portion of the vehicle trunk lid is semitransparent (see paragraph [0043] “The visual window 8 is formed through an outer panel and an inner panel of the trunk lid 7, where a transparent resin panel 9 is attached to the relevant opening of the outer panel”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ENDO, STARK and O’BRIEN to include a portion of the vehicle 

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663